Fourth Court of Appeals
                                San Antonio, Texas
                                    September 2, 2021

                                   No. 04-21-00345-CR

                    EX PARTE VANESSA MARIE VILLANUEVA

                 From the 216th Judicial District Court, Kerr County, Texas
                                 Trial Court No. A1523-1
                     Honorable Albert D. Pattillo, III, Judge Presiding


                                      ORDER

       Dandy Middleton's Notification of Late Reporter's Record is hereby NOTED. Time is
extended until September 27, 2021.




                                                 _________________________________
                                                 Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 2nd day of September, 2021.



                                                 ___________________________________
                                                 Michael A. Cruz,
                                                 Clerk of Court